MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    Oct 30 2015, 10:39 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven J. Halbert                                        Gregory F. Zoeller
Carmel, Indiana                                          Attorney General of Indiana
                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re J.H. (Minor Child), Child                          October 30, 2015
in Need of Services,                                     Court of Appeals Case No.
                                                         49A02-1503-JC-158
and
                                                         Appeal from the Marion Superior
E.H. (Mother),                                           Court, Juvenile Division
Appellant-Respondent,                                    The Honorable Marilyn A.
                                                         Moores, Judge, and the Honorable
        v.                                               Rosanne T. Ang, Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                49D09-1406-JC-1275
Child Services,
Appellee-Petitioner.



Mathias, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015    Page 1 of 17
[1]     The Marion Superior Court found J.H. to be a Child in Need of Services

        (“CHINS”). J.H.’s mother, E.H. (“Mother”) appeals this determination and

        presents two issues, which we restate as: (1) whether the trial court’s CHINS

        finding is supported by sufficient evidence, and (2) whether the trial court’s

        CHINS finding was based on improper grounds.


[2]     We affirm.

                                         Facts and Procedural History

[3]     J.H. was born in December 2010 to Mother and J.R. (“Father”).1 J.H. was later

        diagnosed as being on the autism spectrum. For approximately a year and a

        half after J.H.’s birth, Mother and J.H. lived with Father in an apartment

        owned by Mother’s parents in Washington, D.C. Mother moved out of this

        apartment in February 2012 and took J.H. with her. Mother’s reason for

        moving was her belief that Father and her mother (“Grandmother”) were too

        close and had an inappropriate relationship. Mother apparently first moved to

        another location in Washington, then in October 2012, moved to Maryland. In

        December 2013, Mother and J.H. began to live in a shelter in Washington and

        stayed there until January 2013, when they moved to Virginia, where Mother




        1
          The record appears to still have some uncertainty regarding J.H.’s paternity. Mother initially admitted that
        J.R. was the child’s father, as he is named on the birth certificate as the father. J.R. later signed a paternity
        affidavit admitting that he was J.H.’s father. During the CHINS proceedings, however, Mother claimed that
        she was still married to another man at the time of J.H.’s birth. She also claimed that another man was
        possibly J.H.’s father. At the time of the CHINS dispositional order, the issue of J.H.’s paternity was still
        unsettled. Thus, J.R. is referred to in the record both as J.H.’s father and alleged father. For purposes of this
        appeal, in which J.R. does not participate, we will refer to him as J.H.’s father.

        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015               Page 2 of 17
        worked as a nanny. Then, in February or March of that year, Mother moved to

        Ohio, again taking J.H. with her. In Ohio, Mother lived in two different cities

        and initially stayed in a shelter before moving into a hotel and eventually an

        apartment. During this time, Mother supported herself and J.H. by working as

        a writer for internet sites and by non-court-ordered “child support” money that

        Father gave to help provide for J.H.

[4]     During this time, Mother believed that Father and Grandmother were harassing

        her, which she referred to as “abuse.” See, e.g., Tr. p. 13. Specifically, she

        claimed that they were attempting to “gaslight” her, which she described as

        attempting to make her think that she was insane so that she would kill herself.2

        See id. at 8, 13, 19, 56-57. Mother also displayed somewhat paranoid behavior,

        e.g., refusing to provide fingerprints for a job application for fear that

        Grandmother, a retired CIA analyst, would use her fingerprints to track her.

        Mother also suspected that Grandmother had infected her computer with

        spyware because her computer crashed after receiving email from

        Grandmother.


[5]     Spurred by her fear of Father and Grandmother, Mother left Ohio with J.H.

        briefly for Florida to establish a “confidential” address via a P.O. Box, so that




        2
          See Mikkelson v. Shackleton, 2015 WL 4935632, at *2 (Iowa Ct. App. Aug. 19, 2015) (describing gaslighting
        as “‘methodically providing false information to a person such that the person doubts his or her own
        perception and memory.’ The term comes from the 1938 play Gas Light (also known as Angel Street ) by
        Patrick Hamilton.”); Coburn v. Moreland, 433 S.W.3d 809, 818 (Tex. App. 2014) (describing gaslighting as
        “manipulative behavior used to confuse people into questioning their reactions to events, so much so that the
        victims of gaslighting begin to question their own sanity.”).

        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015           Page 3 of 17
        Grandmother and Father could not locate her. Id. at 8. Mother and J.H. then

        came to Indiana, where she planned to stay temporarily before moving back to

        Florida. While Mother was in Indiana, her car broke down, and she was

        homeless. She eventually found shelter at the home of someone she met

        through a local church. Since this arrangement was not permanent, she went to

        a shelter after a few weeks. However, Mother was concerned that her family

        would be able to track her by accessing the shelter’s security cameras, and

        returned to the church member’s home.

[6]     On June 11, 2014, the Indiana Department of Child Services (“DCS”) received

        a report that Mother had unstable housing, had repeatedly moved, and would

        not leave the church member’s home despite requests to do so; the report also

        indicated that J.H. had not been receiving services for his autism. Concerns

        about Mother’s mental stability were also reported. During the subsequent

        investigation, DCS determined that Mother did not have stable housing, had

        little or no money, and was waiting for a school stipend to be able to care for

        J.H. Mother claimed to be the victim of domestic violence but declined to

        provide DCS with the name of her domestic violence counselor in Florida.

        Mother declined to return to the shelter due to her fear over the cameras and

        the lack of internet access, which she stated she needed to continue her

        employment as an internet writer. Mother also indicated her desire to return to

        Florida.


[7]     On June 13, 2014, DCS filed a petition alleging that J.H. was a CHINS due to

        Mother’s lack of stable housing, the failure to obtain services for J.H.’s autism,

        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 4 of 17
        and Mother’s apparent mental health issues. DCS did not remove J.H. from

        Mother’s care at that time, but that same day, the trial court entered an initial

        detention hearing at which it ordered J.H. to be placed with Father, who had

        come to Indiana. On June 17, 2014, the trial court denied Mother’s request to

        place J.H. in her care and ordered DCS to file an expedited request to place

        J.H. with Father under the Interstate Compact on the Placement of Children

        (“ICPC”). The court also ordered J.H. to be placed in foster care if Father was

        unable to remain in Indiana. Although the trial court authorized the expedited

        ICPC placement with Father on June 23, 2014, Father returned to North

        Carolina, where he had been residing, and J.H. was placed in foster care. At

        some point in June 2014, Mother moved to Orange County, Indiana. For the

        first several months, she stayed at an extended-stay hotel but later moved into

        an apartment.

[8]     During the CHINS proceedings, Mother admitted that J.H. was on the “autism

        spectrum” and had developmental delays in sensory processing, meaning that

        he is more sensitive to certain feelings and sounds. He had been in therapy since

        he was approximately eighteen months old and received services in Maryland

        and in Ohio. DCS recommended that J.H. receive physical and occupational

        therapy. Father reported that, since being removed from Mother’s care, J.H.

        had improved. In Mother’s care, J.H. was fed only baby food, due to concerns

        that he might choke, and drank from a sippy cup, but in Father’s care, he had

        begun to eat more solid foods and drink from a straw and a water bottle.




        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 5 of 17
[9]      A fact-finding hearing was held on August 27, 2014. At this time, Mother had

         leased a three-bedroom apartment in Orange County, Indiana, and was

         working at a bar and continuing to work as an internet writer. Mother was

         consistent in her visitation with J.H. and was appropriately focused on his

         needs as an autistic child. Mother also consistently participated in the offered

         services. The trial court ordered J.H.’s guardian ad litem (“GAL”) to visit and

         inspect Mother’s home.


[10]     At a placement hearing held on September 4, 2014, the trial court ordered DCS

         to refer Mother to services in Orange County, where she lived, and to place

         J.H. as close to Mother’s home as possible. The trial court held additional fact-

         finding hearings on October 7 and December 10, 2014, and took the matter

         under advisement.


[11]     On January 27, 2015, the trial court entered an order finding J.H. to be a

         CHINS, which found in relevant part:


                 21. [J.H.] needs stability and familiarity. [J.H.] also needs
                 occupational therapy and physical therapy that he has not been
                 consistently receiving due to his frequent moves. The only record
                 of [Mother] seeking therapeutic services for [J.H.] occurred while
                 they were living in Ohio. That provider indicated meeting with
                 [Mother] only two times.

                 22. Both [Mother] and [Father]’s interactions with [J.H.] have
                 been observed to be affectionate and appropriate.

                 23. [Mother] does not feel that she needs therapy as the distance
                 she has placed between herself and [Father] and [Grandmother]
                 have helped her situation. [Mother] believes that she has

         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 6 of 17
        provided stability for [J.H.] to the extent that she had a daily
        schedule for him as well as took him to the same stores.
        Additionally, [Mother] considers being in hotels as consistent
        and indicated that the child’s first word was “room.”

        24. [Father] does not believe that he needs assistance as he has
        researched how to obtain services for [J.H.] in North Carolina.

        25. [Mother] states concerns for [Father] due to his emotional
        abuse and threats. [Mother] has also made allegations of [Father]
        being domestically violent. [Father] states concerns for
        [Mother]’s mental health and stability.

        26. [J.H.]’s physical or mental condition is seriously impaired or
        seriously endangered as a result of the inability, refusal, or
        neglect of the child’s parent . . . to supply the child with
        necessary food, clothing, shelter, medical care, education, or
        supervision. Stability is particularly important for a child who has
        been determined to be on the autism spectrum in order to
        promote daily functioning and consistent therapy. [Mother] has
        failed to provide a stable environment for the child. She has
        moved a significant number of times in the past two years and
        has not established a stable routine for the child. [Father] has also
        failed to provide a stable environment for the child as he has not
        been [J.H.]’s primary caregiver for approximately two years with
        the exception of the month that he spent in Indianapolis under
        the order of this Court. Despite the actions of the parents and
        their stated reasons for these actions, the condition of [J.H.] is
        that he is a child who has been determined to be on the autism
        spectrum and who has not had consistent therapy for the past
        two years.

        27. [J.H.] needs care, treatment, or rehabilitation that he is not
        receiving and is unlikely to be provided or accepted without
        coercive intervention of the court. [Mother] has stated that her
        original intention was to continue traveling with the child with
        the ultimate goal of moving to Florida. After the filing of the
        CHINS action, [Mother] has remained in [Orange County] for

Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 7 of 17
                 approximately six months, which is seemingly one of the longest
                 periods of stability she has had in over two years. The coercive
                 intervention of this Court is needed to ensure that [J.H.] receives
                 the consistent therapy that he requires.

                 IT IS THEREFORE ORDERED, ADJUDGED AND
                 DECREED that [J.H.] is a [CHINS].

         Appellant’s App. pp. 172-73.


[12]     The court then held a dispositional hearing on February 17, 2015. At this

         hearing, DCS indicated that Mother was stable and that J.H. had been enrolled

         in appropriate educational programs. DCS requested that the trial court close

         the case; the GAL, previously unaware of DCS’s plan to request that the case

         be closed, had no recommendation. The trial court ordered Mother to

         participate in home-based therapy and undergo a complete psychological

         evaluation. It also ordered in-home visitation. However, the trial court declined

         to close the case and ordered that J.H. remain in the custody of DCS and

         placed in foster care. The case goal remained reunification. Mother now

         appeals.

                                       I. Sufficiency of the Evidence

[13]     Mother first claims that the trial court erred in finding J.H. to be a CHINS

         because the evidence was insufficient to establish that the coercion of the court

         was necessary for J.H. to receive services.


[14]     Indiana Code section 31-34-1-1 provides that a child under eighteen years old is

         a CHINS if:


         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 8 of 17
                 (1) the child’s physical or mental condition is seriously impaired
                     or seriously endangered as a result of the inability, refusal,
                     or neglect of the child’s parent, guardian, or custodian to
                     supply the child with necessary food, clothing, shelter,
                     medical care, education, or supervision; and;
                 (2) the child needs care, treatment or rehabilitation that the
                     child:
                 (A) is not receiving; and
                 (B) is unlikely to be provided or accepted without the coercive
                     intervention of the court.

[15]     DCS has the burden of proving by a preponderance of the evidence that the

         child in question is a CHINS. Perrine v. Marion Cnty. Office of Child Servs., 866

         N.E.2d 269, 273 (Ind. Ct. App. 2007) (citing Ind. Code § 31-34-12-3). The trial

         court should consider the family’s condition not only when the case was filed,

         but also when it is heard. In re S.D., 2 N.E.3d 1283, 1290 (Ind. 2014), reh’g

         denied. When reviewing the sufficiency of evidence to support the trial court’s

         CHINS determination on appeal, we consider only the evidence most favorable

         to the trial court’s judgment and the reasonable inferences flowing therefrom.

         Perrine, 866 N.E.2d at 273. We do not reweigh the evidence or judge the

         credibility of witnesses. Id.


[16]     Here, Mother refers to the evidence indicating that she has adequate housing, is

         bonded and appropriately cares for J.H., and has fully cooperated with

         therapists and caseworkers to engage J.H. in services and treatment. Mother’s

         home-based therapist indicated that she had no concerns for J.H.’s safety if he

         were to be placed in Mother’s care and recommended that J.H. be placed with

         Mother. Even the DCS caseworker testified that she had no concerns with


         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 9 of 17
         placing J.H. with Mother. Indeed, DCS recommended that the CHINS case be

         closed.

[17]     Still, Mother acknowledges that, in the past, she had inadequate housing and

         that J.H. was not receiving services. She blames this, however, on her fleeing

         from what she refers to as “domestic violence,” though the record does not

         indicate that either Grandmother or Father were ever physically violent towards

         Mother or J.H. Mother’s claims regarding Father and Grandmother, which

         they denied, did not have to be credited by the trial court. Indeed, given the

         concerns over Mother’s paranoia, the trial court could reasonably conclude that

         Mother’s claims were exaggerated, delusional, or a combination thereof.

[18]     Mother still argues, however, that the conditions as they existed at the time of

         the CHINS hearing were insufficient to support keeping the CHINS case open.

         In this regard, Mother likens her situation to that before the Indiana Supreme

         Court in In re S.D., supra.


[19]     In that case, the child, S.D., suffered from a heart condition and was transferred

         from the family’s home in northern Indiana to Riley Hospital in Indianapolis.

         At first, the mother stayed in Indianapolis with S.D. while the other children

         remained with relatives in Gary. However, when all the children moved to

         Indianapolis, the mother struggled to meet the family’s needs—failing to enroll

         the children in school and spending less time with S.D. and attending to her

         needs. The mother then consented to DCS taking custody of the children. By

         the time of the CHINS fact-finding hearing, however, the mother had moved


         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 10 of 17
         into a three-bedroom home and renovated it adequately for the family to live in.

         The children other than S.D. had been returned to the mother’s care. Although

         S.D. no longer required a ventilator, the hospital would not permit her to be

         released to her mother until she and another caregiver had completed

         “significant medical training” to care for S.D.’s tracheostomy at home.

         “However, [m]other struggled to find a second caregiver and had not finished

         the final step of the necessary medical training [and] had largely spurned DCS’s

         help in identifying sources of social assistance and locating job opportunities.”

         Id. at 1286. Instead, the mother relied on financial help from family, pursued a

         job lead she found on her own, and was still unemployed as of the hearing. Id.


[20]     The trial court found S.D. to be a CHINS because no one in the home had

         completed the necessary medical training to meet S.D.’s special needs. Id. This

         court affirmed in an unpublished memorandum decision, and our supreme

         court granted transfer and held:


                 Th[e] evidence, even viewed most favorably to the judgment,
                 cannot reasonably support an inference that Mother was likely to
                 need the court’s coercive intervention to finish the home-care
                 simulation. A CHINS finding should consider the family’s condition
                 not just when the case was filed, but also when it is heard. And here,
                 Mother had resolved the issues involving S.D.’s siblings by the
                 time of the hearing and completed all but the final step necessary
                 for S.D.’s return home. Her approach to solving those problems
                 was at times fitful or idiosyncratic—but it worked, as
                 demonstrated by the siblings’ return home weeks before the fact-
                 finding hearing, and the court’s eventual rejection of the CHINS
                 allegations as to them. And though the State’s intervention enabled
                 some of her progress, such as the ability to renovate the house while the

         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 11 of 17
                 children were out of her care, none of the State’s actions compelled her
                 accomplishments. Though the evidence shows she had difficulty
                 completing the last step of medical training, we cannot say she
                 was unwilling or unable to do so without the court’s
                 compulsion—and so the State’s coercive intervention into the
                 family cannot stand.


         2 N.E.3d at 1290 (emphasis added) (citations omitted).

[21]     In the present case, Mother claims that, as in S.D., she too had improved her

         situation such that, by the time of the CHINS fact-finding hearing, the State’s

         coercive intervention was not needed. Although this is admittedly a close call,

         we cannot say that the present case is on all fours with S.D.


[22]     Here, Mother had made recent improvements, but, unlike the mother in S.D.,

         she had a history of frequently moving residences and housing instability,

         which adversely affected J.H.’s ability to receive treatment and services for his

         autism. Unlike in S.D., here, the State’s intervention does seem to have

         compelled Mother’s accomplishments. Before DCS’s intervention, Mother

         frequently moved, had no job, little money, and no stability with regard to

         housing. Indeed, she planned on moving to Florida again after spending a short

         time in Indiana. After DCS became involved, Mother secured employment and

         eventually adequate housing. Based on Mother’s prior behavior, the trial court

         was within its discretion to believe that, absent its involvement, Mother might

         again revert to her prior behavior to the detriment of J.H. We therefore reject

         Mother’s claim that DCS’s involvement is what caused the “chaos” into J.H.’s

         life. To the contrary, there is every reason to believe that, absent DCS’s

         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 12 of 17
         involvement, Mother would not have settled down and been able to improve

         her condition to the extent that she has now, admirably.

[23]     Given the significant deference we give to trial court’s in such matters, we

         cannot say that the trial court’s decision not to close the CHINS case and to

         keep J.H. in the custody of DCS, with trial visitation for Mother, was clearly

         erroneous. Instead, the evidence favorable to the trial court’s decision shows

         that J.H.’s mental condition was seriously impaired or endangered by Mother’s

         inability or refusal to supply him with the necessary medical care and that J.H.

         needs care and treatment that he was not receiving and was unlikely to receive

         without the coercive intervention of the trial court. Accordingly, we affirm the

         trial court’s CHINS finding and dispositional decree.


                         II. Improper Grounds for Trial Court’s Decision

[24]     Mother also contends that the trial court’s dispositional decree, in which J.H.

         was ordered to remain a ward of DCS and Mother ordered to complete

         services, was improper because DCS recommended that the case be closed and

         because the trial court’s true goal was simply to facilitate a visitation schedule

         between Mother and Father.


[25]     First, to the extent that Mother claims that the trial court’s order was improper

         simply because DCS recommended that the case be closed, we disagree. The

         trial court has the ultimate authority to decide the CHINS case.


[26]     Further, we disagree with Mother that the trial court kept the CHINS case open

         and issued its dispositional decree simply to facilitate visitation. As Mother

         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 13 of 17
         admits, the issue of visitation is not mentioned in the trial court’s dispositional

         order being appealed. Mother instead points to an extended discussion the

         parties had at the end of the fact-finding hearing regarding the issue of

         visitation. See Tr. pp. 373, 379-85. Simply because the trial court discussed the

         issue of visitation, and the concurrent paternity action, does not mean that the

         trial court based its dispositional decree on a desire to facilitate visitation. As

         noted above, evidence was sufficient to support the trial court’s CHINS finding

         and dispositional decree. The discussion of visitation with Father does not alter

         this or vitiate the validity of the trial court’s order.


[27]     Affirmed.


         Bailey, J., concurs.

         Baker, J., dissents with opinion.




         Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 14 of 17
                                                   IN THE
            COURT OF APPEALS OF INDIANA

        In Re J.H. (Minor Child), Child                          Court of Appeals Case No.
        in Need of Services,                                     49A02-1503-JC-158

        and
        E.H. (Mother),
        Appellant-Respondent,

                v.

        The Indiana Department of
        Child Services,
        Appellee-Petitioner.



        Baker, Judge, dissenting.


[1]     I respectfully dissent. In this case, Mother had led an unstable life during the

        years leading to the filing of the CHINS petition. She and J.H. had lived in

        multiple residences in multiple states. During that time, she made an effort to

        ensure that J.H. received the services that he needed but did not always

        succeed. Mother may have also had some mental health issues.

[2]     As a result of those circumstances, DCS filed a CHINS petition in June 2014.

        The factfinding was not completed until December 2014. During those six

        months, Mother participated voluntarily in multiple services, including home-

        based therapy and individual therapy. She fully cooperated with all service

        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 15 of 17
        providers, even driving repeatedly to Marion County when she was living in

        Orange County to participate with services and visits until DCS transferred her

        services to her home county. By the time of the completion of the factfinding

        hearing, Mother’s home-based therapist had no safety concerns and

        recommended placement of J.H. with Mother; Mother’s individual therapist

        had observed many positive interactions between Mother and J.H. and had no

        safety concerns; and the DCS case manager had no safety concerns. Mother

        also agreed to enroll J.H. in a preschool program and therapy recommended by

        DCS. Additionally, Mother had signed a lease for an appropriate three-

        bedroom home and had been living there for four months at the time the

        factfinding hearing was completed.


[3]     In sum, Mother needed some help to achieve stability in her life. She welcomed

        and received the assistance provided by DCS. And by the time of the

        completion of factfinding, she had achieved stability. The system worked. There

        is simply no evidence in the record that, at the time of the factfinding hearing,

        the coercive intervention of the court was necessary or that J.H. was in any way

        endangered in Mother’s care. In my view, therefore, the juvenile court erred by

        finding J.H. to be a CHINS.


[4]     Furthermore, and in my opinion even more egregiously, the juvenile court erred

        by proceeding to disposition on Mother and J.H. following the CHINS

        adjudication. At the dispositional hearing, all service providers and DCS

        recommended successful case closure. No one voiced a single safety concern.

        Notwithstanding this reality, the juvenile court ordered that J.H. remain a ward

        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 16 of 17
        of DCS and ordered Mother to participate in services—services that the

        providers themselves had declared to be unnecessary. From the record, it is

        evident that the reason the juvenile court took this course was to enable Mother

        and J.H.’s father to reach a visitation arrangement. This is an entirely

        inappropriate reason to declare that a child must remain a ward of the State and

        order a parent to participate in services.

[5]     In my opinion, the juvenile court erred twice—first, by adjudicating J.H. to be a

        CHINS, and second, by proceeding to disposition in the face of the

        recommendation of DCS and all service providers that the case be closed

        successfully. Therefore, I respectfully dissent from the majority as I believe we

        should reverse.




        Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JC-158 | October 30, 2015   Page 17 of 17